Decmber    22, 1986




Honorable Oscar H. Mauzy                  Opinion No. JM-586
Chairman
Committee on Jurisprudence                He: Eligibility of a defeated
Texas State Senate                        former district judge to serve
P. 0. Box 12068                           as a visiting judge under
Austin, Texas   78711                     article 200a-1, V.T.C.S.

Dear Senator Mauzy:

     You inquire whether a former district judge who has been defeated
for reelection, and is 'otherwise eligible for assignment by the
presiding judge of the administrative region, may sit in a district
court on assignment. We conclude that a former district judge is not
ineligible for assignment by reason of the judge's defeat for
reelection.

     Former article 200a, V.T.C.S., which is recodified in the
judicial title of the Government Code, provided that a former district
judge who, among other thLngs, has not been defeated for reelection
may be assigned to the dil;t:rictcourts by the presiding judge of the
administration district.    See Gov't. Code $74.032.       The court
Administration Act, codifix      as article 200a-1, V.T.C.S., and
effective on January 1, 1996, does not contain the requirement that a
former judge must have not 'beendefeated for reelection and expressly
repeals article 200a.

     Attorney General Opinion JM-474 (1986) relates to a provision in
former article 200a that ,?rohibitedthe assignment of judges to the
district couits in Harris County. That prohibition was not retained
in the Court Administraticn Act which the legislature enacted on May
27. 1985. We concluded Al Attorney General Opinion JM-474 that the
prohibition against assigxnent in Harris County no longer exists.
This office observed in that opinion that, historically, article 200a
had governed the assignment of regular district judges and certain
retired and former district judges to preside in the district courts
of the state. See also Attorney General Opinion JM-506 (1986).
Attorney General Opinion 514-474also notes that the judicial title of
the Government Code is .3 nonsubstantive recodification of the
judiciary statutes enacted by chapter 480, Sixty-ninth Legislature, on
May 17, 1985. Chapter 480 expressly repealed all of article 200a as
part of the recodification and recodified without change the




                                p. 2624
Honorable Oscar H. Mauzy - Page 2   (JM-586)




provisions of article 200a that related to eligibility for assignment,
including the requirement of assignment about which you inquire.
See
-   Gov't. Code §74.032(3):11).

     Also, on May 27, 1985, the legislature passed chapter 602
relating to judicial retir,ement,which became effective September 1,
1985 and reenacted in article 200a the eligibility requirement that a
former judge must not have been defeated for reelection.

     As noted in Attorney G.eneralOpinion JM-474, the Code Construc-
tion Act in section 311.03:.(d)of the Government Code provides that if
any provision of a code ct'nflictswith a statute enacted by the same
legislature that enacted the code, the statute controls. Also,
section 311.031(c) states zhat the repeal of a statute by a code does
not affect an amendment or reenactment of the statute by the same
legislature that enacted t,he code. While many, but not all, of the
provisions of former artkIte   200a are retained in chapter 4 of the
Court Administration Act, that act expressly repealed all of article
200a effective January 1, I.986and enacted in its place a new and more
comprehensive act for the administration of the courts.

     As to eligibility fo,: assignment of a former judge, the Court
Administration Act conflicts with the recodification of article 200a
in section 74.032 of the Government Code, and it is our opinion that
the Court Administration Act ,prevails. This office concluded in
Attorney General Opinion .I&474 that the Court Administration Act
repealed inconsistent provisions incorporated in the new Government
Code.   Effective January 1, 1986, the Court Administration Act
expressly repealed all of article 200a, including its reenactment by
chapter 602. See also Attorney General Opinion JM-506.

     It is our opinion t:hat the legislature intends the Court
Administration Act to cont:rol the law on the subjects with which it
deals, including the assignment of judges in the district courts of
this state. Under the Ccurt Administration Act, a former district
judge who is otherwise eligfble for assignment is no longer ineligible
to serve as a visiting judge because the judge was defeated for
reelection.

                            SUMMARY

            A former district judge who is otherwise
         eligible for assignment to the district courts of
         this state is not ineligible for assignment
         because the judge was defeated for reelection.




                                p. 2625
     ,

         Honorable Oscar H. Mauzy - Page 3    (JM-586)


,-




                                                    JIM     MATTOX
                                                    Attorney General of Texas

         JACK HIGHTOWRR
         First Assistant Attorney General

         MARY KELLER
         Executive Assistant Attormy    General

         RICK GILPIN
         Chairman, Opinion Committee?

          Prepared by Nancy Sutton
         'Assistant Attorney General




                                        P.   2626